Title: John Quincy Adams to Louisa Catherine Johnson, 6 May 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague 6. May 1797.
        
        Upon receiving this morning your Letter of the 21st: of last month, I recurred to mine of the 7th: in answer to which it was written. I was not conscious of being displeased at your reading Chesterfield’s Letters, or at your having mentioned it to me.— But in reading over my own letter again, I am not surprized at your having taken it in that light.— No, my ever dear, and valued friend, I am not displeased that you should have read the book, because it contains many good [observ]ations, and many useful precepts: and your purity of heart and discernment of [mind will] easily distinguish

them from the base and corrupted lessons with which they [are] mingled. It was the author and the work with which I was displeased, not with you for reading them.— Chesterfield by his own story was a great scoundrel; a principled villain, and he gives as precepts, many rules which strike at the very foundation of human society.— Perhaps besides all this, I have a prejudice against him, even beyond what he deserves— Perhaps that in reading even his just and reasonable instructions, I feel as if he was personally satyrising myself.— Perhaps the interest I have that his doctrine about the extreme importance of the Graces should be false, may have some share in forming my conviction that it is so.— If however you wish to know the more immediate reason, which might render my letter so apparently acrimonious, consult the book itself and read his Letter 300.— You will find in it a certain anecdote about Lord Shaftesbury, which Chesterfield highly approves and recommends as an example for imitation.— It so happened that just before I wrote my letter to you that passage of the book fell in my way.— Now the conduct of Shaftesbury as thus related appeared to me to form such a combination of meanness, of servility, of falsehood and of profligacy, that I could not repress a sentiment of contempt and indignation for a Man, who could mention it with applause, and hold it out as a lesson, to his own son.— I am not indeed altogether singular in my opinion of Chesterfields book, as you will perceive by an epigram which I somewhere read several years ago,
        
          “Vile Stanhope (Demons blush to tell)
          In twice three hundred places,
          Taught his own Son, the road to Hell
          Escorted by the Graces:
          But little the ungracious Lad
          Concern’d himself about ’em:
          But base, degenerate, meanly bad,
          He sneak’d to Hell without ’em.”
        
        If there was as much foundation for the second of these couplets as there certainly was for the first, it may serve as the best possible comment upon the Chesterfieldian system of education. The lessons of vice were successful; those of elegance were ineffectual. The serpent was able to instill his venom, but could not impart his power of fascination.
        My brother is still at Paris and I am alone. I have not yet finally fixed upon the mode of my voyage, but believe I shall go by a

Danish vessel, directly from Amsterdam to Lisbon. I cannot express how much anxiety I suffer at the necessity of thus protracting the period of our union. I am engaged in a situation from which in the present state of things I cannot retreat. I can only hope for a Time of more tranquility, when I shall be at liberty to indulge my inclination for retirement, and the happiness which you only can bestow. My disappointment is aggravated by the sentiment of your’s, and the persuasion that our separation is no less distressing to you than to myself gives the keenest edge to my affliction.
        The negotiation for Peace between France and Portugal, is broken off, and the Minister who conducted it has left France. What the next summer may produce cannot easily be conjectured. You have told me that you would not hesitate in any Event to accompany me to Lisbon, and in this determination I recognize with pleasure and gratitude the Spirit, that dictated it. I do not apprehend there would be any personal danger to you in that residence, but there may be circumstances which would subject you to inconveniences, and might render a removal at once difficult and necessary.
        We have accounts from America to the 24th: of March. The news of the refusal to receive Mr: Pinckney, and the prospect of a rupture with France, had occasioned considerable alarm. I suppose however that there will be in England intelligence of a yet later date before you receive this Letter.
        Farewell, my best friend. Remember [me affection]ately to your Parents and Sisters. Present my respects to Miss Holling, and believe me ever tenderly your’s.
        
          A.
        
      